Citation Nr: 1102314	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-13 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for tingling and numbness of 
the shoulder blades, tongue, and head as secondary to service-
connected peripheral neuropathy.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from March 1989 to September 
1998.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision in which 
the RO denied entitlement to service connection for tingling and 
numbness of the shoulder blades, tongue, and head as secondary to 
service-connected peripheral neuropathy.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After a thorough review of the claims file, the Board has 
determined that further development of the Veteran's claim is 
warranted.  

The Veteran has alleged that he has developed tingling and 
numbness of the shoulder blades, tongue, and head as secondary to 
his service-connected peripheral neuropathy.  The Board observes 
that service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of a 
service-connected disease or injury; or, for any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progression of the 
nonservice-connected disease.  38 C.F.R. § 3.310(a),(b); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Various treatment records 
show that the Veteran has had continued treatment for numbness, 
polyneuropathy, and subjective sensory complaints.  While it is 
clear from the medical evidence that the Veteran has numbness and 
sensory complaints, the treatment records fail to indicate the 
specific locations of these conditions and references them more 
generally.  

Thus, the Veteran should be afforded a VA examination upon remand 
in order for a medical opinion to be obtained as to whether the 
Veteran currently has tingling and numbness of the shoulder 
blades, tongue, and head as secondary to his service-connected 
peripheral neuropathy.  Under the VCAA, VA is obligated to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs and 
symptoms of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be associated 
with active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA 
examination to determine the probable 
diagnosis of his claimed tingling and 
numbness of the shoulder blades, tongue, and 
head.  The claims file must be provided to 
the examiner for review.  The examiner must 
conduct all appropriate tests to determine 
whether the Veteran manifests tingling and 
numbness of the shoulder blades, tongue, and 
head, to include EMG/NCV studies if deemed 
necessary. 

Following all necessary testing, the examiner 
should provide opinion as to whether the 
Veteran manifests tingling and numbness of 
the shoulder blades, tongue, and head and, if 
so, is requested to provide an opinion as to 
whether there is a 50 percent probability or 
greater that such disability was incurred as 
a result of service or was caused or 
aggravated by the Veteran's service-connected 
peripheral neuropathy.  

2.  After undertaking any additional notice 
or development deemed appropriate, 
readjudicate the issue remaining on appeal.  
If the benefit sought on appeal remains 
denied, issue the Veteran and his 
representative an appropriate SSOC.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


